Title: To Benjamin Franklin from Franz Ulrich Theodor Aepinus, 1 [i.e., 12] February 1783
From: Aepinus, Franz Ulrich Theodor
To: Franklin, Benjamin


Monsieur,à St. Petersbourg. ce 1 [i.e., 12] Fevrier. 1783.
Vous pardonnerez sans doute, à l’empressement, que je montre, à l’occasion de la grande nouvelle, qui nous est arrivée, ces jours-ci, de me rappeller à Votre souvenir, qui me sera aussi precieux, que me l’a été dans le tems, l’approbation, que Vous avez crû pouvoir accorder autrefois, à mes travaux pour l’avancement des sciences.
J’ai l’honneur de Vous feliciter, Monsieur, non pas tant sur ce, que la posterité ne cessera de citer Votre nom avec respect, et avec admiration. Les ames, comme la Votre, n’ayant pas besoin d’être remuées, par ce qu’on appelle la gloire, n’en font pas tant de cas. Pour produire un effèt surprenant, un corps grand en soimême, n’a pas, comme une bâle de fusil, besoin d’être poussé par l’elasticité de vapeurs comprimées, capables de lui communiquer un degré de vitesse, qui puisse en quelque sorte compenser la modicité, ou plutôt le néant de son énergie, et de son poids originaire. Si je crois avoir lieu de Vous feliciter, c’est que Vous jouissez maintenant, Monsieur, du plaisir pur, de Vous pouvoir dire à Vous même, que Vous avez commencé la carriere, que la Providence Vous fait parcourir, par porter une lumiere éclatante et inattendue, dans la branche des sciences humaines, qui s’occupe du developpement des ressorts et des loix, par lesquels l’Etre supreme anime et gouverne son éternel et immense ouvrage; et que Vous l’avez terminée, cette heureuse carriere, par procurer, et par assûrer à Votre patrie la liberté, événement, dont les effets bienfaisans, s’etendront, par la suite des siècles, sur tout le genre humain.
Avec les voeux, les plus sinceres, pour Votre prosperité constante, et avec le respect le plus vray, et le plus inalterable, j’ai l’honneur d’être Monsieur Votre très-humble et très-obeissant Serviteur,
Aepinus,Cons: d’Etat actuel au College des Affaires étrangeres.
 
Addressed: A Monsieur / Monsieur Francklin, / Ministre Plenipotentiaire de 14 Provin / ces unies de l’Amerique Septentrionale / à la Cour de Sa Majté tres Chretienne, / à / Paris.
